Exhibit 10.2

 

SEVERANCE AGREEMENT FOR BRIAN M. POSNER

 

This SEVERANCE AGREEMENT (the “Agreement”) is made and entered into as of the
4th day of May, 2006, by and between PHARMACOPEIA DRUG DISCOVERY, INC., a
Delaware corporation (hereinafter, the “Company”), and Brian M. Posner, an
individual (hereinafter, “Employee”).

 

RECITALS

 

WHEREAS, the Company desires to provide certain benefits and payments to
Employee in the event of the termination of his employment with the Company; and

 

WHEREAS, Employee desires to accept such benefits and payments on the terms and
subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of their mutual promises and intending to be
legally bound, the parties agree as follows:

 


1. TERMINATION AND EFFECT OF TERMINATION. EMPLOYEE’S EMPLOYMENT HEREUNDER IS AT
WILL AND MAY BE TERMINATED AT ANY TIME BY THE COMPANY FOR ANY REASON. IN THE
EVENT OF TERMINATION OF EMPLOYEE’S EMPLOYMENT, THE COMPANY SHALL HAVE NO
LIABILITY TO EMPLOYEE FOR COMPENSATION OR BENEFITS EXCEPT AS SPECIFIED IN THIS
SECTION 1 OR AS REQUIRED BY THE COMPANY’S BENEFITS POLICY.


 

(A)  TERMINATION BY THE COMPANY FOR CAUSE. EMPLOYEE’S EMPLOYMENT MAY BE
TERMINATED BY THE COMPANY FOR CAUSE AT ANY TIME UPON DELIVERY OF WRITTEN NOTICE
TO EMPLOYEE. UPON SUCH A TERMINATION, THE COMPANY SHALL HAVE NO OBLIGATION TO
EMPLOYEE OTHER THAN THE PAYMENT OF ALL ACCRUED, BUT UNPAID, BASE SALARY AND ANY
UNPAID EXPENSES OR EXPENSE REIMBURSEMENTS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION. FOR PURPOSES OF THIS AGREEMENT, “CAUSE” MEANS THE OCCURRENCE OF ANY
ONE OR MORE OF THE FOLLOWING EVENTS OR CONDITIONS:

 

(I)  ANY GROSS FAILURE ON THE PART OF EMPLOYEE (OTHER THAN BY REASON OF
DISABILITY AS PROVIDED IN SECTION 1(E) BELOW) TO FAITHFULLY AND PROFESSIONALLY
CARRY OUT EMPLOYEE’S DUTIES OR TO COMPLY WITH ANY OTHER MATERIAL PROVISION OF
THIS AGREEMENT, WHICH FAILURE CONTINUES FOR THIRTY (30) DAYS AFTER WRITTEN
NOTICE DETAILING SUCH FAILURE IS DELIVERED BY THE COMPANY; PROVIDED, THAT THE
COMPANY SHALL NOT BE REQUIRED TO PROVIDE SUCH NOTICE IN THE EVENT THAT SUCH
FAILURE (A) IS NOT SUSCEPTIBLE TO REMEDY OR (B) RELATES TO THE SAME TYPE OF ACTS
OR OMISSIONS AS TO WHICH NOTICE HAS BEEN GIVEN ON A PRIOR OCCASION; (II) 
EMPLOYEE’S DISHONESTY (WHICH SHALL INCLUDE WITHOUT LIMITATION ANY MISUSE OR
MISAPPROPRIATION OF THE COMPANY’S ASSETS), OR OTHER WILLFUL MISCONDUCT
(INCLUDING WITHOUT LIMITATION ANY CONDUCT ON THE PART OF EMPLOYEE INTENDED TO OR
LIKELY TO INJURE THE BUSINESS OF THE COMPANY);

 

(II)  EMPLOYEE’S CONVICTION OF ANY FELONY OR OF ANY OTHER CRIME INVOLVING MORAL
TURPITUDE, WHETHER OR NOT RELATING TO EMPLOYEE’S EMPLOYMENT;

 

(III)  EMPLOYEE’S INSOBRIETY OR USE OF DRUGS, CHEMICALS OR CONTROLLED SUBSTANCES
EITHER (A) IN THE COURSE OF PERFORMING EMPLOYEE’S DUTIES AND RESPONSIBILITIES
UNDER THIS AGREEMENT, OR (B) OTHERWISE AFFECTING THE ABILITY OF EMPLOYEE TO
PERFORM THE SAME;

 

(IV)  EMPLOYEE’S FAILURE TO COMPLY WITH A LAWFUL WRITTEN DIRECTION OF THE
COMPANY; OR

 

(V)  ANY WANTON OR WILLFUL DERELICTION OF DUTIES BY EMPLOYEE.

 

--------------------------------------------------------------------------------


 

 (B)  INVOLUNTARY TERMINATION BY THE COMPANY WITHOUT CAUSE. THE COMPANY
MAY INVOLUNTARILY TERMINATE EMPLOYEE’S EMPLOYMENT UNDER THIS AGREEMENT AT ANY
TIME WITHOUT CAUSE UPON DELIVERY OF WRITTEN NOTICE TO EMPLOYEE. SUBJECT TO THE
PROVISIONS OF SECTION 1(G) HEREOF (CONCERNING TERMINATION IN CONNECTION WITH A
CHANGE OF CONTROL (AS DEFINED IN SECTION 1(G)), IF EMPLOYEE’S EMPLOYMENT IS
TERMINATED INVOLUNTARILY BY THE COMPANY WITHOUT CAUSE PURSUANT TO THIS
SECTION 1(B), THE COMPANY SHALL:

 

(i)  pay Employee all compensation and benefits accrued, but unpaid, up to the
effective date of termination;

 

(ii)  pay Employee in a lump sum one year’s Base Salary in effect as of the
effective date of termination;

 

(iii)  pay Employee in a lump sum within thirty (30) days after termination; a
pro rata portion of Employee’s Target Incentive Bonus for the calendar year in
which Employee’s employment is terminated as provided in this Section 1(b), such
portion to be based on the number of full months for which Employee was employed
during the year of termination;

 

(iv)  maintain Employee’s group medical coverage until the earlier of (a) the
end of a period of twelve months following the effective date of such
termination, or (b) until such time as comparable medical coverage is obtained
by the Employee; and

 

(v)  allow all vested options or other incentive securities to be exercised
pursuant to the terms of the option agreement or other agreements under which
such options or other incentive securities were granted.

 

(c)  Termination by Employee for Good Reason. Employee may terminate his
employment under this Agreement for Good Reason upon the provision of advance
written notice to the Company specifying in reasonable detail the events or
conditions upon which Employee is basing such termination. The Company will be
given the opportunity, but shall have no obligation, to “cure” such events or
conditions within thirty (30) days after the provision by Employee of such
notice. Subject to the provisions of Section 1(g) hereof (concerning termination
in connection with a Change of Control), if the Company elects in a written
notice to Employee not to cure such events or conditions or otherwise fails to
so cure such events or conditions within such thirty (30) day period, Employee
may terminate his employment with the Company for Good Reason pursuant to this
Section 1(c) and in the event of such termination, the Company shall:

 

(i)  pay Employee all compensation and benefits accrued, but unpaid, up to the
effective date of termination;

 

(ii)  pay Employee in a lump sum one year’s Base Salary in effect as of the
effective date of termination;

 

(iii)  pay Employee within thirty (30) days after termination a pro rata portion
of Employee’s Target Incentive Bonus for the calendar year in which Employee’s
employment is terminated as provided in this Section 1(c), such portion to be
based on the number of full months for which Employee was employed during the
year of termination;

 

--------------------------------------------------------------------------------


 

(IV)  MAINTAIN EMPLOYEE’S GROUP MEDICAL COVERAGE UNTIL THE EARLIER OF (A) THE
END OF A PERIOD OF TWELVE MONTHS FOLLOWING THE EFFECTIVE DATE OF SUCH
TERMINATION, OR (B) UNTIL SUCH TIME AS COMPARABLE MEDICAL COVERAGE IS OBTAINED
BY THE EMPLOYEE; AND

 

(v)  allow all vested options or other incentive securities to be exercised
pursuant to the terms of the option agreement or other agreements under which
such options or other incentive securities were granted.

 

FOR PURPOSES OF THIS AGREEMENT, GOOD REASON MEANS ANY ONE OR MORE OF THE
FOLLOWING EVENTS OR CONDITIONS:

 

(A)  the Company’s material breach of any of the terms of this Agreement or the
letter agreement dated the date hereof between Employee and the Company (the
“Letter Agreement”);

 

(B)  the Company’s requiring Employee, without his consent, to relocate from his
residence or to commute more than fifty (50) miles from the offices of the
Company at which he was principally employed on the date of this Agreement;

 

(C)  a diminution in Employee’s Executive Vice President or Chief Financial
Officer titles, or material diminution in the duties or responsibilities or
conditions of his employment from those in effect on the date hereof; or

 

(D)  A REDUCTION BY MORE THAN TWENTY PERCENT (20%) IN EMPLOYEE’S ANNUAL BASE
SALARY AS IN EFFECT ON THE DATE OF THIS AGREEMENT OR AS THE SAME MAY BE
INCREASED FROM TIME TO TIME AFTER SUCH DATE AND PRIOR TO THE DELIVERY OF SUCH
NOTICE (OTHER THAN SUCH A REDUCTION APPLICABLE GENERALLY TO SUBSTANTIALLY ALL
EMPLOYEES OF THE COMPANY).

 

(D)  TERMINATION BY EMPLOYEE WITHOUT GOOD REASON (VOLUNTARY RESIGNATION).
EMPLOYEE MAY VOLUNTARILY RESIGN HIS POSITION AND TERMINATE HIS EMPLOYMENT UNDER
THIS AGREEMENT WITHOUT GOOD REASON AT ANY TIME. UPON SUCH A TERMINATION, THE
COMPANY SHALL HAVE NO OBLIGATION TO PAY COMPENSATION AND PROVIDE BENEFITS TO
EMPLOYEE OTHER THAN THE PAYMENT OF ALL ACCRUED AND UNPAID BASE SALARY AND ANY
OTHER UNPAID EXPENSES OR EXPENSE REIMBURSEMENTS PRIOR TO THE EFFECTIVE DATE OF
SUCH TERMINATION.

 

(E)  DISABILITY. IF EMPLOYEE BECOMES DISABLED FOR MORE THAN ONE HUNDRED EIGHTY
(180) DAYS IN ANY TWELVE (12) MONTH PERIOD, THE COMPANY SHALL HAVE THE RIGHT TO
TERMINATE EMPLOYEE’S EMPLOYMENT WITHOUT FURTHER LIABILITY UPON WRITTEN NOTICE TO
EMPLOYEE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EMPLOYEE SHALL BE
DEEMED DISABLED FOR PURPOSES OF THIS AGREEMENT EITHER (I) IF EMPLOYEE IS DEEMED
DISABLED FOR PURPOSES OF ANY LONG-TERM DISABILITY INSURANCE POLICY PAID FOR BY
THE COMPANY AND AT THE TIME IN EFFECT, OR (II) IF IN THE EXERCISE OF THE
COMPANY’S REASONABLE JUDGMENT, DUE TO ACCIDENT, MENTAL OR PHYSICAL ILLNESS, OR
ANY OTHER REASON, EMPLOYEE CANNOT PERFORM EMPLOYEE’S DUTIES. IN THE EVENT THE
COMPANY SHALL TERMINATE EMPLOYEE DUE TO DISABILITY, AS DESCRIBED ABOVE, EMPLOYEE
SHALL BE ENTITLED TO RECEIVE ONLY THOSE BENEFITS PROVIDED UNDER THE COMPANY’S
LONG TERM DISABILITY PLAN, AND EMPLOYEE’S STOCK OPTIONS WILL BE TREATED UNDER
THE APPLICABLE DISABILITY SECTION OF THE 2004 STOCK INCENTIVE PLAN (THE “2004
PLAN”) OR ANY OTHER STOCK OPTION OR INCENTIVE COMPENSATION PLAN OF THE COMPANY
UNDER WHICH THEY WERE GRANTED.

 

(F)  DEATH. IN THE EVENT OF THE DEATH OF EMPLOYEE, THIS AGREEMENT SHALL
AUTOMATICALLY TERMINATE AND ANY OBLIGATION TO CONTINUE TO PAY COMPENSATION AND
BENEFITS SHALL

 

--------------------------------------------------------------------------------


 

CEASE AS OF THE DATE OF DEATH, EXCEPT FOR THE PAYMENT OF ALL ACCRUED, BUT
UNPAID, BASE SALARY AND ANY OTHER UNPAID EXPENSES OR EXPENSE REIMBURSEMENT PRIOR
TO THE DATE OF DEATH. IN THE EVENT OF EMPLOYEE’S DEATH, EMPLOYEE’S STOCK OPTIONS
SHALL BE TREATED UNDER THE APPLICABLE DEATH SECTION OF THE 2004 PLAN OR ANY
OTHER STOCK OPTION OR INCENTIVE COMPENSATION PLAN OF THE COMPANY UNDER WHICH
THEY WERE GRANTED.

 

(G)  CHANGE IN CONTROL TERMINATION.

 

(I)  BENEFITS. IN THE EVENT EMPLOYEE’S EMPLOYMENT UNDER THIS AGREEMENT IS
TERMINATED BY THE COMPANY INVOLUNTARILY WITHOUT CAUSE OR EMPLOYEE TERMINATES HIS
EMPLOYMENT WITH THE COMPANY FOR GOOD REASON AS DEFINED IN SECTION 1(C), IN
EITHER CASE AT ANY TIME DURING THE PERIOD COMMENCING TWO (2) MONTHS BEFORE AND
ENDING TWELVE (12) MONTHS AFTER THE OCCURRENCE OF A CHANGE IN CONTROL, THE
COMPANY SHALL:

 

(A) pay Employee all compensation and benefits accrued, but unpaid, up to the
effective date of termination;

 

(B) pay Employee a lump sum amount equal to one and one-half (1.5) times
Employee’s annual Base Salary in effect as of the effective date of termination;

 

(C) pay Employee a lump sum amount equal to one and one half (1.5) times the
Employee’s Target Incentive Bonus;

 

(D) MAINTAIN EMPLOYEE’S GROUP MEDICAL COVERAGE UNTIL THE EARLIER OF (A) THE END
OF A PERIOD OF EIGHTEEN (18) MONTHS FOLLOWING THE EFFECTIVE DATE OF TERMINATION
OR (B) SUCH TIME AS COMPARABLE MEDICAL COVERAGE IS OBTAINED BY EMPLOYEE.

 

ANYTHING CONTAINED IN THIS SECTION TO THE CONTRARY NOTWITHSTANDING, EMPLOYEE
SHALL NOT BE ENTITLED TO ANY OF THE BENEFITS SET FORTH IN THIS
SECTION 1(G)(I) IF EMPLOYEE EITHER RESIGNS AND TERMINATES SUCH EMPLOYMENT
VOLUNTARILY (OTHER THAN FOR GOOD REASON, AS DESCRIBED ABOVE) OR IS TERMINATED BY
THE COMPANY FOR CAUSE.

 

FOR PURPOSES OF SECTION 1(G) HEREOF, THE TERM THE “COMPANY” SHALL INCLUDE ANY
ACQUIRING COMPANY (AS DEFINED BELOW), AND ALL OBLIGATIONS OF THE COMPANY UNDER
SUCH SECTION SHALL BE ASSUMED BY ANY ACQUIRING COMPANY.

 

(ii)  Stock Options. In the event Employee’s employment under this Agreement is
terminated by the Company involuntarily without Cause or Employee terminates his
employment with the Company for Good Reason, in either case at any time during
the period commencing two (2) months before and ending twelve (12) months after
the occurrence of a Change in Control:

 

(A) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE 2004 PLAN OR ANY
OTHER STOCK OPTION OR INCENTIVE COMPENSATION PLAN OF THE COMPANY, ANY UNVESTED
STOCK OPTIONS OR OTHER INCENTIVE SECURITIES WHICH WERE GRANTED TO EMPLOYEE PRIOR
TO OR DURING THE TERM OF THIS AGREEMENT UNDER THE 2004 PLAN OR ANY SUCH OTHER
STOCK OPTION OR INCENTIVE COMPENSATION PLAN SHALL IMMEDIATELY VEST ON THE DATE
OF SUCH TERMINATION OF EMPLOYEE’S EMPLOYMENT, THE EXPIRATION DATE OF THE
EXERCISE PERIOD FOR SUCH OPTIONS OR OTHER SECURITIES SHALL BE THE EARLIER OF
(1) ONE (1) YEAR FOLLOWING THE DATE OF TERMINATION OR (2) THE EXPIRATION OF THE
TERM OF THE OPTION, AND THE COMPANY

 

--------------------------------------------------------------------------------


 

SHALL TAKE ALL ACTIONS NECESSARY OR ADVISABLE TO GIVE EFFECT TO THIS
SECTION 1(G)(II)(A); AND

 

(B) ALL VESTED OPTIONS OR OTHER INCENTIVE SECURITIES HELD BY EMPLOYEE WHICH WERE
ISSUED PURSUANT TO THE 2004 PLAN OR ANY SUCH OTHER PLAN SHALL BE EXERCISABLE
PURSUANT TO THE TERMS OF THE STOCK OPTION AGREEMENT OR OTHER AGREEMENT(S) UNDER
WHICH THE OPTIONS OR OTHER INCENTIVE SECURITIES WERE GRANTED, AND THE COMPANY
SHALL TAKE ALL ACTIONS NECESSARY OR ADVISABLE TO GIVE EFFECT TO THIS
SECTION 1(G)(II)(B).

 

Anything contained in this Section to the contrary notwithstanding, Employee
shall not be entitled to any of the benefits set forth in this
Section 1(g)(ii) if Employee either resigns and terminates such employment
voluntarily (other than for Good Reason, as described above) or is terminated by
the Company for Cause.

 

(iii)  Definition of “Change in Control.”  The definition of “Change in Control”
set forth in the 2004 Plan is incorporated, and made a part hereof, by
reference.

 

(IV)  DEFINITION OF “ACQUIRING COMPANY.”  FOR PURPOSES OF SECTION 1(G) OF THIS
AGREEMENT, AN “ACQUIRING COMPANY” SHALL MEAN THE RESULTING OR SURVIVING
CORPORATION, OR THE COMPANY ISSUING CASH OR SECURITIES (OR ITS ULTIMATE PARENT
COMPANY), IN A MERGER, SALE, ASSET PURCHASE, OR ASSIGNMENT OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, CONSOLIDATION OR SHARE EXCHANGE
INVOLVING THE COMPANY, OR THE SUCCESSOR CORPORATION TO THE COMPANY (WHETHER IN
ANY SUCH TRANSACTION OR OTHERWISE).

 


2. GENERAL RELEASE. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
NO PAYMENTS SHALL BE MADE OR BENEFITS PROVIDED BY THE COMPANY UNDER SECTION 1
PRIOR TO THE EXECUTION BY EMPLOYEE AT THE TIME OF TERMINATION OF A GENERAL
RELEASE IN FAVOR OF THE COMPANY AND ITS AFFILIATES, AND ITS AND THEIR RESPECTIVE
OFFICERS, EMPLOYEES AND DIRECTORS. A FORM OF GENERAL RELEASE IS ATTACHED HERETO
AS EXHIBIT A.


 

3. TAXES. (A)  GENERAL. EMPLOYEE WILL BE RESPONSIBLE FOR THE PAYMENT OF ANY TAX
LIABILITY INCURRED AS A RESULT OF THIS AGREEMENT. THE COMPANY MAY WITHHOLD TAX
ON ANY PAYMENTS OR BENEFITS PROVIDED TO EMPLOYEE AS REQUIRED BY LAW OR
REGULATION. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF ANY PAYMENTS DUE
UNDER THIS AGREEMENT WOULD SUBJECT THE EMPLOYEE TO ANY TAX IMPOSED UNDER
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) IF
SUCH PAYMENTS WERE MADE AT THE TIME OTHERWISE PROVIDED HEREIN, THEN THE PAYMENTS
THAT CAUSE SUCH TAXATION SHALL BE PAYABLE IN A SINGLE LUMP SUM ON THE FIRST DAY
WHICH IS AT LEAST SIX MONTHS AFTER THE DATE OF THE EMPLOYEE’S ”SEPARATION OF
SERVICE” AS SET FORTH IN CODE SECTION 409A AND THE REGULATIONS ISSUED
THEREUNDER.

 

(b)  Certain Excise Tax Provisions. Notwithstanding anything herein to the
contrary:

 

(i)  In the event that (1) any payments or benefits received or to be received
by Employee in connection with Employee’s employment with the Company (or
termination thereof), whether under this Agreement or otherwise (the “Total
Payments”), would subject Employee to the excise tax imposed under Section 4999
of the Code of 1986 (the “Excise Tax”), and (2) the amount of total “parachute
payment” as defined in Section 280G(b) of the Code to be paid to the Employee is
equal to or greater than 110 percent of 2.99 times the Employee’s “base amount”
as defined in Section 280G(b)(3) of the Code (the “Safe Harbor Amount”), then
the Company shall pay Employee in cash an additional amount (the “Gross-Up
Payment”) such that the net amount retained by Employee after deduction of any
Excise Tax upon the Total Payments and any federal, state and local income tax
and Excise Tax upon the Gross-Up Payment shall be

 

--------------------------------------------------------------------------------


 

equal to the Total Payments. Such payments shall be made by the Company to
Employee as soon as practical following a determination that any of the Total
Payments will be subject to the Excise Tax, but in no event beyond thirty (30)
days from such date.

 

(ii)  In the event that (1) the Total Payments would subject Employee to the
Excise Tax, and (2) the amount of the total “parachute payment” as defined in
Section 280G(b) of the Code to be paid to the Employee is less than 110% of the
Safe Harbor Amount, then, only to the extent necessary to eliminate the
imposition of the Excise Tax, such payments and benefits shall be reduced, in
the order and of the type mutually agreed to by the Employee and the Company.

 

(iii)  All determinations required to be made, including whether any of the
Total Payments will be subject to the Excise Tax and the amounts of such Excise
Tax, shall be made by the Company’s regular auditors (the “Accounting Firm”).
The Accounting Firm shall provide detailed supporting calculations both to the
Company and to Employee within 10 days after a request for such determinations
are made by Employee or the Company. Any such determination by the Accounting
Firm shall be binding upon the Company and Employee. For purposes of making any
determination hereunder, Employee shall be deemed to pay Federal, state and
local income taxes at the highest marginal rates applicable to Employee as of
the date of the determination.

 


4. NON-COMPETITION; NON-SOLICITATION.


 


(A)  RESTRICTIONS. EMPLOYEE SHALL NOT, DURING THE COURSE OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY OR FOR A PERIOD OF TWELVE (12) MONTHS THEREAFTER,
DIRECTLY OR INDIRECTLY:


 

(I) BE EMPLOYED BY, ENGAGED IN OR PARTICIPATE IN THE OWNERSHIP, MANAGEMENT,
OPERATION OR CONTROL OF, OR ACT IN ANY ADVISORY OR OTHER CAPACITY (INCLUDING AS
AN INDIVIDUAL, PRINCIPAL, AGENT EMPLOYEE, CONSULTANT OR OTHERWISE) FOR, ANY
COMPETING ENTITY WHICH CONDUCTS ITS BUSINESS WITHIN THE TERRITORY (AS THE TERMS
COMPETING ENTITY AND TERRITORY ARE HEREINAFTER DEFINED); PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANY OF THE FOREGOING, EMPLOYEE MAY MAKE SOLELY PASSIVE
INVESTMENTS IN ANY COMPETING ENTITY THE COMMON STOCK OF WHICH IS “PUBLICLY HELD”
AND OF WHICH EMPLOYEE SHALL NOT OWN OR CONTROL, DIRECTLY OR INDIRECTLY, IN THE
AGGREGATE SECURITIES WHICH CONSTITUTE 5% OR MORE OF THE VOTING POWER OF SUCH
COMPETING ENTITY;

 

(II) SOLICIT OR DIVERT ANY BUSINESS OR ANY CUSTOMER OR KNOWN PROSPECTIVE
CUSTOMER FROM THE COMPANY OR ASSIST ANY PERSON OR ENTITY IN DOING SO OR
ATTEMPTING TO DO SO;

 

(III) CAUSE OR SEEK TO CAUSE ANY PERSON OR ENTITY TO REFRAIN FROM DEALING OR
DOING BUSINESS WITH THE COMPANY OR ASSIST ANY PERSON OR ENTITY IN DOING SO; OR

 

(IV) SOLICIT FOR EMPLOYMENT, OR ADVISE OR RECOMMEND TO ANY OTHER PERSON OR
ENTITY THAT HE, SHE OR IT EMPLOY OR SOLICIT FOR EMPLOYMENT OR RETENTION AS AN
EMPLOYEE OR CONSULTANT, ANY PERSON WHO IS AN EMPLOYEE OF, OR EXCLUSIVE
CONSULTANT TO, THE COMPANY.

 

(b)  Effect on the Company’s Obligations. The Company’s obligation to make
payments and provide the other benefits pursuant to Section 1 above shall
terminate in the event that, and at such time as, Employee is in breach of
Employee’s obligations set forth in Section 4(a) above.

 

(c)  Definitions. For purposes of this Section 4:

 

(i) ”Competing Entity” means any entity which is presently or hereafter engaged
in any business of the type or character engaged in by the Company or any of its
subsidiaries including,

 

--------------------------------------------------------------------------------


 

without limitation, (a) the business of providing to third parties products or
services for pre-clinical drug discovery or chemical development which (x)
include the outlicensing of small molecule libraries, the undertaking of drug
candidate screening, and/or related drug optimization activities, or (y) utilize
combinatorial chemistry or high-throughput screening technologies in offering
pre-clinical drug discovery services or (b) any business which is engaged in the
discovery and development of human therapeutic products.

 

(ii) ”Territory” means North America, Europe and Japan.

 

Notwithstanding anything in the above to the contrary, Employee may engage in
the activities set forth in Section 4(a) hereof with the prior written consent
of the Company, which consent shall not be unreasonably withheld. Further, in
determining whether a specific activity by Employee for a Competing Entity shall
be permitted, the Company will consider, among other things, the nature and
scope of (A) the duties to be performed by Employee and (B) the business
activities of the Competing Entity at the time of Employee’s proposed engagement
by such entity.

 

(d)  Acknowledgement. Employee acknowledges and agrees that the covenants set
forth in this Section are reasonable and necessary in all respects for the
protection of the Company’s legitimate business interests (including without
limitation the Company’s confidential, proprietary information and trade secrets
and client good-will, which represents a significant portion of the Company’s
net worth and in which the Company has a property interest). Employee
acknowledges and agrees that, in the event that Employee breaches any of the
covenants set forth in this Section, the Company shall be irreparably harmed and
shall not have an adequate remedy at law; and, therefore, in the event of such a
breach, the Company shall be entitled to injunctive relief, in addition to (and
not exclusive of) any other remedies (including monetary damages) to which the
Company may be entitled under law. If any covenant set forth in this Section 4
is deemed invalid or unenforceable for any reason, it is the parties’ intention
that such covenants be equitably reformed or modified to the extent necessary
(and only to such extent) to render it valid and enforceable in all respects. In
the event that the time period and geographic scope referenced above is deemed
unreasonable, overbroad, or otherwise invalid, it is the parties’ intention that
the enforcing court shall reduce or modify the time period and/or geographic
scope to the extent necessary (and only to such extent necessary) to render such
covenants reasonable, valid and enforceable in all respects.

 

5. ARBITRATION. Any and all disputes between the parties (except actions to
enforce the provisions of Section 4 of this Agreement) arising under or relating
to this Agreement or any other dispute arising between the parties, including
claims arising under any employment discrimination laws, may be adjudicated and
resolved exclusively through binding arbitration before the American Arbitration
Association pursuant to the American Arbitration Association’s then-in-effect
National Rules for the Resolution of Employment Disputes (hereinafter, “Rules”).
The initiation and conduct of any arbitration hereunder shall be in accordance
with the Rules and, unless expressly required by law, each side shall bear its
own costs and counsel fees in such arbitration. Any arbitration hereunder shall
be conducted in Princeton, New Jersey or at such other location as mutually
agreed by the parties. Any arbitration award shall be final and binding on the
parties. The arbitrator shall have no authority to depart from, modify, or add
to the written terms of this Agreement. The arbitration provisions of this
Section shall be interpreted according to, and governed by, the Federal
Arbitration Act, 9 U.S.C. § 1 et seq., and any action pursuant to such Act to
enforce any rights hereunder shall be brought exclusively in any United States
District Court in the State of New Jersey. The parties consent to the
jurisdiction of (and the laying of venue in) any such court.

 


6. NOTICES. FOR THE PURPOSES OF THIS AGREEMENT, NOTICES, DEMANDS AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY

 

--------------------------------------------------------------------------------


 


GIVEN WHEN DELIVERED OR (UNLESS OTHERWISE SPECIFIED) MAILED BY UNITED STATES
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED AS FOLLOWS:


 

(a)                                  If to the Company, to:

 

Pharmacopeia Drug Discovery, Inc.

3000 Eastpark Blvd.

Cranbury, NJ  08512

Attn.:  General Counsel

 

(b)                                 If to Employee, to:

 

Brian M. Posner

 

or to such other address as a party hereto shall designate to the other party by
like notice, provided that notice of a change of address shall be effective only
upon receipt thereof.

 


7. WAIVER. THE WAIVER BY THE COMPANY OR EMPLOYEE OF ANY BREACH OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH BY EMPLOYEE OR THE COMPANY, AS APPLICABLE OF ANY PROVISION OF
THIS AGREEMENT.


 


8. SEVERABILITY. THE PARTIES HAVE CAREFULLY REVIEWED THE PROVISIONS OF THIS
AGREEMENT AND AGREE THAT THEY ARE FAIR AND EQUITABLE. HOWEVER, IN LIGHT OF THE
POSSIBILITY OF DIFFERING INTERPRETATIONS OF LAW AND CHANGES OF CIRCUMSTANCES,
THE PARTIES AGREE THAT IN THE EVENT THAT ANY SECTION, PARAGRAPH OR TERM OF THIS
AGREEMENT SHALL BE DETERMINED TO BE INVALID OR UNENFORCEABLE BY ANY COMPETENT
AUTHORITY OR TRIBUNAL FOR ANY REASON, THE REMAINDER OF THIS AGREEMENT SHALL BE
UNAFFECTED THEREBY AND SHALL REMAIN IN FULL FORCE AND EFFECT. MOREOVER, IF ANY
OF THE PROVISIONS OF THIS AGREEMENT IS DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO BE EXCESSIVELY BROAD AS TO DURATION, ACTIVITY, GEOGRAPHIC
APPLICATION OR SUBJECT, IT SHALL BE CONSTRUED BY LIMITING OR REDUCING IT TO THE
EXTENT LEGALLY PERMITTED SO AS TO BE ENFORCEABLE TO THE EXTENT COMPATIBLE WITH
THEN APPLICABLE LAW.


 


9. SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF
THE SUCCESSORS AND ASSIGNS OF THE COMPANY AND THE HEIRS, EXECUTORS OR PERSONAL
REPRESENTATIVES OF EMPLOYEE. THIS AGREEMENT MAY NOT BE ASSIGNED BY EMPLOYEE.
THIS AGREEMENT MAY BE ASSIGNED TO ANY SUCCESSOR IN INTEREST TO THE COMPANY
(INCLUDING BY WAY OF MERGER, CONSOLIDATION OR REORGANIZATION, OR BY WAY OF ANY
ASSIGNMENT OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, BUSINESS OR
PROPERTIES), AND EMPLOYEE HEREBY CONSENTS TO SUCH ASSIGNMENT.


 


10. ENTIRE AGREEMENT; AMENDMENTS. THIS AGREEMENT, THE LETTER AGREEMENT AND THE
APPLICABLE BYLAWS AND POLICIES OF THE COMPANY, CONSTITUTE THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO AND THERE ARE NO OTHER UNDERSTANDINGS, AGREEMENTS OR
REPRESENTATIONS, EXPRESSED OR IMPLIED. THIS AGREEMENT SUPERSEDES ANY AND ALL
PRIOR OR CONTEMPORANEOUS AGREEMENTS, ORAL OR WRITTEN, CONCERNING EMPLOYEE’S
EMPLOYMENT AND COMPENSATION. THE PARTIES AGREE THAT THE SEVERANCE AGREEMENT
DATED FEBRUARY 8, 2005 BETWEEN THEM IS HEREBY TERMINATED AND THAT NEITHER PARTY
HAS ANY FURTHER OBLIGATION OR LIABILITY TOWARD THE OTHER THEREUNDER. THIS
AGREEMENT MAY BE AMENDED ONLY IN WRITING SIGNED BY EMPLOYEE AND THE CHIEF
EXECUTIVE OFFICER OR THE GENERAL COUNSEL OF THE COMPANY.


 

11. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 


12. GOVERNING LAW; FORUM SELECTION. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS (OTHER THAN CONFLICTS OF LAWS PRINCIPLES)
OF THE STATE OF NEW JERSEY APPLICABLE TO CONTRACTS EXECUTED IN AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE. THE PARTIES CONSENT TO JURISDICTION AND
LAYING OF VENUE IN THE STATE AND FEDERAL COURTS OF NEW JERSEY FOR PURPOSES OF
RESOLVING DISPUTES UNDER THIS AGREEMENT


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

PHARMACOPEIA DRUG DISCOVERY, INC.

 

 

 

 

 

By

 /s/ Leslie J. Browne

 

 

 

Leslie J. Browne, Ph.D.

 

 

President and Chief Executive Officer

 

 

 

EMPLOYEE

 

 

 

 

 

By

/s/ Brian M. Posner

 

 

 

Brian M. Posner

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

General Release

 

IN CONSIDERATION OF the terms and conditions contained in the Severance
Agreement, dated as of the     th day of           , 20    , (the “Severance
Agreement”) by and between                             (“Employee”) and
Pharmacopeia Drug Discovery, Inc. (the “Company”), and for other good and
valuable consideration, the receipt of which is hereby acknowledged, Employee on
behalf of himself and his heirs, executors, administrators, and assigns,
releases and discharges the Company and its subsidiaries, divisions, affiliates
and parents, and their respective past, current and future officers, directors,
employees, agents, and/or owners, and their respective successors, and assigns
and any other person or entity claimed to be jointly or severally liable with
the Company or any of the aforementioned persons or entities (collectively the
“Released Parties”) from any and all manner of actions and causes of action,
suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever (“Claims “) which Employee
and his heirs, executors, administrators, and assigns have, had, or
may hereafter have, against the Released Parties or any of them arising out of
or by reason of any cause, matter, or thing whatsoever from the beginning of the
world to the date hereof. This General Release of Claims includes, without
limitation, any and all matters relating to Employee’s employment by the Company
and the cessation thereof, and any and all matters arising under any federal,
state, or local statute, rule, or regulation, or principle of contract law or
common law, including but not limited to, the Family and Medical Leave Act of
1993, as amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. §§ 2000 et seq., the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.,
the Worker Adjustment and Retraining Notification Act of 1988, as amended, 29
U.S.C. §§2101 et seq., Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §§ 1001 et seq. (“ERISA”), the New Jersey Law Against
Discrimination, N.J.S.A. 10:15-1, et seq., the New Jersey Conscientious
Executive Protection Act, N.J.S.A. 34:19-1 to 19-8, the New Jersey Wage and Hour
Act, N.J.S.A. 34-11-56a, et seq., and any other equivalent or similar federal,
state, or local statute; provided, however, that Employee does not release or
discharge the Released Parties from (i) any of the Company’s obligations to him
under the Severance Agreement, and (ii) any vested benefits to which he may be
entitled under any employee benefit plan or program subject to ERISA. It is
understood that nothing in this General Release is to be construed as an
admission on behalf of the Released Parties of any wrongdoing with respect to
Employee, any such wrongdoing being expressly denied.

 

Employee represents and warrants that he fully understands the terms of this
General Release, that he is hereby advised to consult with legal counsel before
signing, and that he knowingly and voluntarily, of his own free will, without
any duress, being fully informed, and after due deliberation, accepts its terms
and signs below as his own free act. Except as otherwise provided herein,
Employee understands that as a result of executing this General Release, he will
not have the right to assert that the Company or any other of the Released
Parties unlawfully terminated his employment or violated any of his rights in
connection with his employment or otherwise.

 

--------------------------------------------------------------------------------


 

Employee further represents and warrants that he has not filed, and will not
initiate, or cause to be initiated on his behalf any complaint, charge, claim,
or proceeding against any of the Released Parties before any federal, state, or
local agency, court, or other body relating to any claims barred or released in
this General Release thereof, and will not voluntarily participate in such a
proceeding. However, nothing in this general release shall preclude or prevent
Employee from filing a claim, which challenges the validity of this general
release solely with respect to Employee’s waiver of any Losses arising under the
ADEA. Employee shall not accept any relief obtained on his behalf by any
government agency, private party, class, or otherwise with respect to any claims
covered by this General Release.

 

Employee may take twenty-one (21) days to consider whether to execute this
General Release. Upon Employee’s execution of this General Release, Employee
will have seven (7) days after such execution in which he may revoke such
execution. In the event of revocation, Employee must present written notice of
such revocation to the Company’s Chief Executive Officer. If seven (7) days pass
without receipt of such notice of revocation, this General Release shall become
binding and effective on the eighth (8th) day after the execution hereof (the
“Effective Date”).

 

INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

NOTARIZATION

 

 

 

State of

 

 

)

 

County of

 

 

)

ss.

 

On this              day of                          in the year           
before me, the undersigned, personally appeared
                                             ; personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument, and acknowledged to me that he executed the
same in his capacity as an individual, and that by his signature on the
instrument he executed such instrument, and that such individual made such
appearance before the undersigned.

 

 

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------